         Case 1:20-cv-02130-JEB Document 10 Filed 09/11/20 Page 1 of 26




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


THE FRATERNAL ORDER OF POLICE,
METROPOLITAN POLICE DEPARTMENT
LABOR COMMITTEE, D.C. POLICE
UNION,
                                                     Civil Action No. 1:20-cv-02130
               Plaintiff,

v.

THE DISTRICT OF COLUMBIA, et al.,

               Defendants.


       REPLY TO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR
     SUMMARY JUDGMENT AND OPPOSITION TO CROSS-MOTION TO DISMISS
       PLAINTIFF’S COMPLAINT OR, IN THE ALTERNATIVE, FOR SUMMARY
                               JUDGMENT

        The Plaintiff, the Fraternal Order of Police, Metropolitan Police Department Labor

Committee, D.C. Police Union (“D.C. Police Union”), by its attorneys, and pursuant to FED. R.

CIV. P. 12(b) and 56 and Local Rule 7, hereby submits this Reply to Defendants’ Opposition to

Plaintiff’s Motion for Summary Judgment and Cross-Motion to Dismiss Plaintiff’s Complaint or,

in the Alternative, for Summary Judgment and, in support, the D.C. Police Union states the

following:

     A. The Act Treats the D.C. Police Union Differently Than Similarly-Situated Groups
        and is Not Rationally Related to Any Legitimate Purpose.

        Defendants argue that Plaintiff has failed to allege that the Act1 treats the D.C. Police

Union and its members differently than similarly-situated citizens of the District, and that “[s]uch

an omission is fatal to [Plaintiff’s] equal protection clause claim.” See Opp. & Cross-Motion at

1
       The “Comprehensive Policing and Justice Reform Second Emergency Amendment Act
of 2020,” Act No. A23-0336.
         Case 1:20-cv-02130-JEB Document 10 Filed 09/11/20 Page 2 of 26




11-12. However, the Act itself explicitly applies to “sworn law enforcement personnel,” thereby

drawing the express distinction between members of the Metropolitan Police Department

(“MPD”) and every other public employee of the District. The D.C. Police Union’s Complaint

alleges the same, stating that other public employees and labor unions in the District are not

subject to the disciplinary bargaining limitations imposed upon MPD officers through the Act.

See Compl. ¶¶ 16, 21-22.

       Defendants argue that such allegations are conclusory and warrant dismissal or summary

judgment. Opp. & Cross-Motion at 11-12. However, the Act itself draws the explicit conclusion

that members of the MPD are to have their rights stripped away to the exclusion of the District’s

other public employees. Although this allegation could be categorized as conclusory, it does not

appear to be disputed that the Act has stripped no other public employees or unions in the

District of the right to bargain over the disciplinary rules and procedures that apply to their

employment.

       The cases cited by Defendants illustrate that while conclusory allegations of differential

treatment are insufficient where the challenged statute or decision is facially neutral, the Act

here is facially discriminatory in that it uniquely and expressly disfavors and disenfranchises

D.C. Police Union members. See Texas Border Coalition v. Napolitano, 614 F.Supp.2d 54, 65-

66 (D.D.C. 2009) (dismissing equal protection claim because the plaintiffs had failed to allege

how the facially-neutral condemnation proceedings affected the plaintiffs, as a class, differently

than other persons who were the subject of condemnation proceedings); see also BEG

Investments, LLC v. Alberti, 85 F.Supp.3d 13, 31-34 (D.D.C. 2015) (dismissing equal protection

claim because the plaintiff failed to allege how a facially-neutral licensing condition of providing

a police detail on nights when certain music genres were played discriminated against African-




                                                 2
         Case 1:20-cv-02130-JEB Document 10 Filed 09/11/20 Page 3 of 26




Americans); see also Mpras v. District of Columbia, 74 F.Supp.3d 265, 267, 271-72 (D.D.C.

2014) (ruling that the plaintiff had failed to state an equal protection violation where the plaintiff

alleged, without more, that the facially-neutral denial of certain photographic identification

“denied equal protection of the laws”).

       Contrary to the Defendants’ argument, the D.C. Police Union is similarly situated to other

public employees and unions that engage in the same police-related activity, but are nonetheless

left untouched by the Act. See Opp. & Cross-Motion at 11-13. As with the D.C. Police Union,

the Fraternal Order of Police maintains labor committees (i.e., unions) for public employees in

four other departments and agencies within the District: (1) the District of Columbia Department

of Corrections; (2) the District of Columbia Housing Authority; (3) the District of Columbia

Department of General Services’ Protective Services Division; and (4) the District of Columbia

Department of Youth Rehabilitation Services. Critically, the public employees under these FOP

unions all share substantial similarities to D.C. Police Union members, including the ability to

make arrests, the ability to carry non-lethal and lethal weapons, and the ability to legally use

physical force on the District’s citizens. See D.C. Code § 6-223 (conferring on the Housing

Authority Police Department “the same powers, including the power of arrest . . . as a member of

the Metropolitan Police Department” and authorizing the carrying of handguns).

       Additionally, each of these unions operate under their own collective bargaining

agreements that contain express disciplinary procedures distinct from the procedures afforded

under the CMPA. See FOP/Department of Corrections Labor Committee CBA, attached as

Exhibit 1 at Art. 10 and Art. 11, § B (providing that discipline may be grieved through the

CBA’s grievance procedures, which include the right to both mediation and arbitration); see also

FOP/Protective Services Division Labor Committee CBA, attached as Exhibit 2, at Art. 8 and




                                                  3
             Case 1:20-cv-02130-JEB Document 10 Filed 09/11/20 Page 4 of 26




Art. 9, § H (providing that more severe discipline may be grieved through the CBA’s grievance

procedures, which provide for arbitration and which specify that “[o]nly the Union may advance

a grievance to arbitration”); see also FOP/Department of Youth Rehabilitation Services Labor

Committee CBA, attached as Exhibit 3, at Art. 24, § 1(C), and Art. 26 (providing that discipline

may be grieved through the CBA’s grievance procedures, which include the right to both

mediation and arbitration). These similarly-situated employees are equally responsible for public

safety and given extraordinary powers to do their job, including the ability to use force when

appropriate. Thus, the same purported need for “accountability” is present with these employees,

whose unions have retained the right to bargain with management over discipline. Indeed, the

Department of Youth Services has been under court supervision since 1986 as a result of a

consent decree that sought to rectify constitutional shortcomings in the Department of Youth

Services.2       Contrary to Defendants’ assertion, the D.C. Police Union’s members are not

“uniquely responsible for public safety,” given that other public employees spread over four of

the District’s agencies have the same allegedly “unique” responsibilities concerning public safety

and are authorized to use force on individuals, including vulnerable populations such as inmates

and minors.

           Defendants’ contention that “the CMPA also imposes limits on the extent to which

government attorneys can bargain over discipline,” is similarly without merit. See Opp. &

Cross-Motion at 13 (citing D.C. Code § 1-608.56). D.C. Code § 1-608.56 does not restrict the

bargaining rights of government attorneys, but rather, sets forth a limitation on the appeal rights

for government attorneys to the Mayor or to the Attorney General without prohibiting their right

to bargain over matters concerning discipline. Defendants also contend that D.C. public school

teachers are limited in negotiating over “evaluations.” See Opp. & Cross-Motion at 4. While
2
    See https://dyrs.dc.gov/sites/default/files/dc/sites/dyrs/page_content/attachments/The%20Consent%20Decree.pdf.


                                                          4
         Case 1:20-cv-02130-JEB Document 10 Filed 09/11/20 Page 5 of 26




D.C. Code § 1-617.18 states that the “evaluation process” for District of Columbia Public

Schools employees is non-negotiable, the disciplinary process for teachers in the District remains

subject to bargaining. See D.C. Code § 1-617.18; see also CBA for the Washington Teachers

Union, Local #6 of the American Federation of Teachers, attached as Exhibit 4, at 40 (setting

forth the disciplinary procedures afforded to District teachers under the Washington Teachers

Union Local #6 CBA).        Notably, despite the fact that D.C. Code 1-617.18 states that the

“evaluation process” for D.C. public school employees is non-negotiable, the CBA for the

Washington Teachers Union contains several provisions and rights concerning evaluations, such

as the “rights to appeal below average or unsatisfactory performance evaluations” through

various levels, making management’s “compliance with the evaluation process . . . subject to the

grievance and arbitration procedure.” See id. at 49-50.

       Defendants argue that the Act does not violate the Equal Protection Clause because its

discriminatory text is rationally related to the allegedly legitimate goal of police accountability.

See Opp. & Cross-Motion at 14.3 In citing several cases articulating that rational-basis review

requires deference to a legislature’s decision, the purported goal asserted by the Council is not

supported by any data, formal studies, or even public hearings or testimony, but is plainly backed

by current public animosity towards police.

3
        Defendants request that this Court take judicial notice of certain academic articles as
support for the assertion that Section 116 of the Act is a means to further the purpose of “police
accountability.” See Opp. & Cross-Motion at 16 n.2. However, a court may only take judicial
notice of facts that are “not subject to reasonable dispute” in that they are either “generally
known [in] the territorial jurisdiction of the trial court or . . . capable of accurate and ready
determination by resort to sources whose accuracy cannot reasonably be questioned.” Weinstein
v. Islamic Republic of Iran, 175 F.Supp.2d 13, 16 (D.D.C. 2001) (quoting Fed. R. Ev. 201(b)).
The facts that Defendants seek to have the Court take judicial notice of are not matters that are
within common knowledge or that can be determined through sources whose accuracy is
unquestionable. Indeed, all of the academic articles cited by Defendants appear to be mere
opinions. Therefore, this Court should not take judicial notice of the matters expressed in
Footnote 2 of Defendants’ Opp. & Cross-Motion.


                                                 5
         Case 1:20-cv-02130-JEB Document 10 Filed 09/11/20 Page 6 of 26




       Even under the rational basis test, a “bare . . . desire to harm a politically unpopular

group” cannot constitute a legitimate governmental interest. Trump v. Hawaii, 138 S.Ct. 2392,

2420 (2018) (quoting U.S. Dep’t of Agriculture v. Moreno, 413 U.S. 528, 534 (1973)).

Animosity and a lack of a rational basis can be inferred when the legislative means are too

attenuated from the purported ends: “[the law’s] sheer breadth is so discontinuous with the

reasons offered for it that the [law] seems inexplicable by anything but animus toward the class it

affects; it lacks a rational relationship to legitimate state interests.” Romer v. Evans, 517 U.S.

620, 632 (1996).

       The Act was passed on an emergency basis immediately following protests concerning

the death of George Floyd in Minnesota. The first Resolution concerning the Act cited those

protests and the other protests that have occurred across the United States as a result of recent

tragedies in which police officers were involved. See Comprehensive Policing and Justice

Reform Emergency Declaration Resolution of 2020, PR 23-430, at 1. The Resolution explicitly

stated that the Council would follow the will of those protesting unproven, yet sensationalized

allegations of police misconduct by officers outside of the District: “The Council must listen to

the voices of District residents and act accordingly to bend the arc of justice.” Id. at 2.

       The legislative history surrounding the Act supports the indisputable fact that the

“emergency” Act was adopted to appease protestors espousing anti-police rhetoric, and was

rooted in events that occurred completely outside of the District. At the Council’s legislative

meeting on the temporary, first version of the Act, which included Section 116 at issue, several

Councilmembers expressed that the purpose of the Act was rooted in the demands of protestors

and the conduct of a member of the Minneapolis Police Department, wholly unrelated and

unaffiliated with the D.C. Police Union or its members, as follows:




                                                  6
         Case 1:20-cv-02130-JEB Document 10 Filed 09/11/20 Page 7 of 26




      Councilmember Allen: “My duty to pursue justice, no matter the obstacles or the people
       in power that stand in the way.”
       See http://dc.granicus.com/MediaPlayer.php?view_id=2&clip_id=5470 at 50:24.
      Councilmember Grosso: “The system and structure of policing in our city and our
       country is one of violence and racism and the moment demands bold action to pare that
       back.” Id. at 1:12:10.
      Councilmember Grosso: “[These amendments] are all directly responsive to the
       outpouring of community demands for fundamental changes to the police.” Id. at
       1:12:45.
      Councilmember Grosso: “I have received, as all of us have, thousands of emails from
       District of Columbia residents, in just the past few days, asking that we reduce police
       budgets . . . and changing policing practices. These amendments, along with provisions
       already in the underlying emergency bill, go directly to those demands.” Id. at 1:12:50.
      Councilmember Gray: “Over the last two weeks, so much of which was spurred over the
       life and murder of one man, George Floyd, and the egregious situation that occurred with
       him.” Id. at 2:41:04.
      Councilmember White: “I’m concerned that as we move through the budget with the
       momentum we have now and the demands that that we’re seeing every minute in our
       emails, that some members may get hesitant to take necessary and bold steps forward
       because we’re waiting on a report.” Id. at 3:03:23.

The Council further disregarded Mayor Bowser’s request in which she “urge[d] the Council to

allow a process where these issues can receive robust public discourse, which I believe will only

help to increase community buy-in on any proposed reforms.” Id. at 55:00. Significantly,

Councilmember Bonds recognized and conceded that instances of police brutality were not

prevalent in the District as follows: “[We’ve discussed] issues of brutality. We, thank goodness,

haven’t had a lot of that from our police force, but now, the images have heightened our

concerns.” Id. at 3:07:58. As such, the legislative history makes clear that the Council imputed

injustice, racism, and police brutality occurring in other parts of the country to D.C. Police

Union’s members. The legislative history further shows that the Council did not want to wait on

reports or public hearings, but instead chose to act hastily as a reactionary concession to anti-

police rhetoric and protests being carried out by a small but vocal group of citizens who had

gained significant political influence.




                                               7
         Case 1:20-cv-02130-JEB Document 10 Filed 09/11/20 Page 8 of 26




       Furthermore, the means of the Act are so disproportionately attenuated from its purported

ends that there is an inference that the Act is actually fueled by animus against D.C. Police

Union members.       Defendants assert that the purpose of the Act is to improve police

accountability. See Opp. & Cross-Motion at 14-17. Under the Act, the means for doing so are to

remove disciplinary procedures from negotiation in collective bargaining agreements entirely.

However, there is no evidence that a single Councilmember ever read or consulted the D.C.

Police Union’s CBA before voting on the Act and no explanation provided on how stripping the

D.C. Police Union of its right to bargain over discipline will somehow improve accountability.

In addition, the Council did not identify a single provision of the parties’ CBA that somehow

impeded accountability, nor did they hold hearings or seek testimony from the Chief of Police to

inquire into whether there were provisions in the CBA that impaired accountability.

       Indeed, many of the provisions contained in Article 12 of the CBA governing discipline

help to ensure that discipline is administered in a manner that comports with due process, thereby

decreasing the likelihood that discipline will be overturned based on an error or a due process

violation committed by the MPD. For example, Article 12, Section 4 and Section 7 require that

the MPD provide a D.C. Police Union member with written notification of the charges prior to

imposing adverse action. See Plaintiff’s MSJ, Exhibit 2 at 15. The D.C. Police Union member is

then permitted to respond in writing, and the Chief of Police has an opportunity to respond to the

employee’s written statement. However, the Chief’s response constitutes final agency action, at

which time the proposed discipline is imposed if upheld by the Chief. This process ensures that

D.C. Police Union members receive their due process right to be heard by the employer prior to

the imposition of discipline, and also establishes a set procedure for this process to occur in a

timely manner. This process does not remove the final decision on discipline from the Chief of




                                                8
         Case 1:20-cv-02130-JEB Document 10 Filed 09/11/20 Page 9 of 26




Police and does not preclude the Chief from imposing discipline in a swift manner. Indeed, even

the right to appeal certain suspensions and terminations only accrues after the Chief has imposed

final agency action and the member has been suspended or terminated. Again, the right to appeal

to an arbitrator does not in any way impede the Chief’s ability to take swift disciplinary action.

Thus, by taking away the D.C. Police Union’s right to bargain over discipline, it appears that the

Council wants the Chief of Police to have the ability to summarily discipline or terminate D.C.

Police Union members without first providing them with basic due process rights aimed at

ensuring that discipline is properly imposed in a fair manner. In doing so, the D.C. Council is

actually attempting to shield MPD management from any accountability on how it imposes

discipline and is opening up all future discipline to due process challenges.

       The Defendants have proffered a post hoc rationale for the legitimacy of Section 116 of

the Act, however, the facts and circumstances demonstrate that Section 116 is rooted in animus

against D.C. Police Union members and is an attempt by Defendants to appease politically vocal

groups that demanded retribution against police officers in other parts of the country under the

guise of change. There is no rational basis for Section 116 and, this provision in the Act violates

the Equal Protection Clause.

   B. The Balancing of Relevant Factors Demonstrates that Section 116 of the Act is a Bill
      of Attainder in that it Imposes Legislative Punishment.

       First, it must be noted that the Parties appear to be in agreement that the “specificity”

prong necessary for a Bill of Attainder claim is met on the facts at issue. The Defendants admit

that the Act satisfies the specificity prong and also concede that the requirement of specificity is

arguable irrelevant under current jurisprudence. See Opp. & Cross-Motion at 21. As a result, the

issue for the Court to decide is whether the Act imposes “punishment.”




                                                 9
        Case 1:20-cv-02130-JEB Document 10 Filed 09/11/20 Page 10 of 26




       Whether a statute imposes legislative punishment depends upon the following factors: (1)

whether the challenged statute falls within the historical meaning of legislative punishment; (2)

whether the statute, considering the type and severity of the burden imposed, can reasonably be

said to further a non-punitive purpose; and (3) whether the legislative history evinces an intent to

punish. Kaspersky Lab, Inc. v. U.S. Dep’t of Homeland Security, 909 F.3d 446, 455 (D.C. Cir.

2018) (citations omitted). Significantly, the United States Court of Appeals for the District of

Columbia Circuit considers the second factor to be the weightiest. See id. (quoting Foretich v.

United States, 351 F.3d 1198, 1218 (D.C. Cir. 2003)); see also Opp. & Cross-Motion at 23-24

(stating that the second factor is the “most important”).

       The second factor is informed by a balancing test to determine whether the statute

functions for its purportedly non-punitive purpose: “[C]ases make clear that where there exists a

significant imbalance between the magnitude of the burden imposed and a purported nonpunitive

purpose, the statute cannot reasonably be said to further nonpunitive purposes.” Foretich, 351

F.3d at 1221; Kaspersky, 909 F.3d at 455-56. Furthermore, the D.C. Circuit has held that there

must at least be a “rational connection between the burden imposed and the nonpunitive

purposes.” Id.; see Kaspersky, 909 F.3d at 456. Inherent in that “rational connection” analysis is

consideration of whether the offending statute is underinclusive; in other words, whether the

statute “burdens one among equals.” Kaspersky, 909 F.3d at 456.

       Defendants assert that the Act is intended ensure that collective bargaining agreements do

not “shield” police officers from discipline. Opp. & Cross-Motion at 24. However, as stated

above, the Council did not identify a provision of the parties’ CBA that somehow shielded D.C.

Police Union members from discipline, nor did they hold hearings or seek testimony from the

Chief of Police to inquire into whether there were specific provisions in the CBA that somehow




                                                 10
        Case 1:20-cv-02130-JEB Document 10 Filed 09/11/20 Page 11 of 26




prevented the MPD from imposing discipline. Instead, the legislative history shows that the

purpose of the Act was rooted in the demands of protestors and the specific incident concerning

George Floyd and the Minnesota officer’s use of force.

       However, “use of force” incidents constitute only one basis for which a D.C. Police

Union member could be investigated and disciplined. Notably, the MPD currently has several

processes and procedures in place to ensure officer accountability in use of force incidents. For

example, the MPD has an extensive General Order governing all use of force investigations,

which requires that all serious use of force investigations are conducted by the MPD’s Internal

Affairs Division. See Exhibit 5 at 4. Moreover, the Internal Affairs Division is required to

consult with the United States Attorneys’ Office in all serious use of force incidents to allow the

U.S. Attorneys’ Office to determine whether it will pursue criminal charges against the officer

involved in the use of force. See id. at 14. All use of force incidents investigated by the Internal

Affairs Division are also then reviewed by the MPD’s Use of Force Review Board, which is

authorized to make its own determination as to whether the use of force was justified or

unjustified. See Exhibit 6. Notably, none of these required procedures (nor bargaining over

them) are in any way affected by the ban on bargaining over discipline in the Act.

       In spite of the Act being precipitated by a use of force incident, the provision at issue is

not limited to discipline involving allegations of an officer’s use of force. Rather, the Act

completely strips the D.C. Police Union members of the right to negotiate over the disciplinary

process for any factual predicate of proposed discipline. Given that discipline arising out of use

of force incidents are a fraction of the types of disciplinary proceedings that could be imposed

upon a police officer, Section 116 of the Act is grossly disproportionate, strongly suggesting that

it is a legislative punishment. Moreover, some of the disciplinary procedures provided in Article




                                                11
           Case 1:20-cv-02130-JEB Document 10 Filed 09/11/20 Page 12 of 26




12 of the CBA have no connection to the purported goal of furthering police accountability,

which further illustrate that the means employed through Section 116 of the Act are grossly

disproportionate to its purported ends. See § A, supra.

       Additionally, the Act is underinclusive, in that it selectively targets and disenfranchises

the D.C. Police Union’s members while leaving untouched other police unions in the District that

are similarly authorized to use physical and lethal force against the District’s citizens. See § A,

supra. There is no rational basis or rational connection between the Act and its purported

purpose.     See id.   The Act is both underinclusive and imposes a burden that is grossly

disproportionate to its purported nonpunitive purpose.       As a result, the second and most

important factor in analyzing a bill of attainder strongly supports that the Act is a legislative

punishment and impermissible.

       Although the second factor alone supports that the Act imposes legislative punishment,

the remaining two factors likewise support that conclusion.         Concerning the first factor,

Defendants argue that the Act does not fall under the historical meaning of legislative

punishment because it does not impose the draconian punishments of execution or imprisonment

common in antiquity, or the overt blacklisting of Communist sympathizers during the era of

McCarthyism. See Opp. & Cross-Motion at 22-23. However, Courts wary of the ability of

legislatures to concoct new ways of punishing disfavored classes have expanded the concept of

“punishment” for bill-of-attainder analysis:

       In the last two centuries, legislatures have innovated beyond death and
       banishment. But as punishments evolved over time, so too did the courts'
       interpretation of the Clause. “Our treatment of the scope of the Clause has never
       precluded the possibility that new burdens and deprivations might be legislatively
       fashioned that are inconsistent with the bill of attainder guarantee.” It is the job
       of the courts to “prevent[ ] Congress from circumventing the clause by
       cooking up newfangled ways to punish disfavored individuals or groups.”




                                                12
        Case 1:20-cv-02130-JEB Document 10 Filed 09/11/20 Page 13 of 26




Kaspersky, 909 F.3d at 454 (internal citations omitted) (emphasis added). Thus, simply because

the Act does not attempt to impose the obvious punishments that have accompanied past bills of

attainder (e.g., execution, imprisonment, barring employment based upon political beliefs, etc.)

does not imply that the Act is not a bill of attainder. Notably, in expanding the application of the

Bills of Attainder Clause, Courts have struck down laws that infringe upon a person’s

employment. See e.g., United States v. Brown, 381 U.S. 487 (1965) (invalidating as bill of

attainder a statute that criminalized a member of the Communist Party from serving as an officer

in any labor union). The Act here dismantles the longstanding right to negotiate for disciplinary

procedures enjoyed by the D.C. Police Union’s members and all other members of unions in the

District, and places the sole right to formulate those procedures into the hands of an employer

that, if the historical relationship between unions and employers in the United States is any

indication, has no incentive to provide any procedural safeguards before imposing discipline

upon its employees. The Act places Plaintiff’s members at the complete mercy of the MPD in

disciplinary matters, eliminating any ability to negotiate over procedures that will protect and

preserve the members’ due process. The Act is such a substantial and severe infringement on the

members’ employment as police officers that it is of the same quality as legislative punishments

that have outright barred disfavored classes from employment or associational opportunities.

The Act is not valid simply because the Council has succeeded in “cooking up newfangled

ways” to punish the now-disfavored police officers of the District. See Kaspersky, 909 F.3d at

454.

       Finally, the Act’s legislative history evinces an intent to punish Plaintiff’s members.

Critically, the absence of a rational connection between a statute’s purpose and the means

employed to achieve that purpose may support an inference that “the legislature’s purported




                                                13
        Case 1:20-cv-02130-JEB Document 10 Filed 09/11/20 Page 14 of 26




nonpunitive objective serves as a ‘smokescreen’ for some undisclosed punitive purpose.”

Kaspersky, 909 F.3d at 455 (citation omitted). As detailed in § A, supra, the Act was drafted and

passed on a claimed “emergency” basis. In reality, there was no legislative emergency; it was

instead advanced without study or debate to placate vocal protests that called for comprehensive

dismantling of the employment rights enjoyed by D.C. Police Union members, without regard to

data-supported evidence, independent inquiry, or clear-headed investigation. Additionally, the

Council explicitly resolved to appease the citizens who were demanding retribution under the

guise of change.    See Comprehensive Policing and Justice Reform Emergency Declaration

Resolution of 2020, PR 23-430, at § 2(i). Furthermore, the complete removal of the right to

negotiate over the disciplinary process is not rationally connected to the clear impetus of the Act

being rooted in use of force incidents specifically, rather than the whole catalogue of possible

bases for disciplinary actions.

       Considered as a whole, the three factors above demonstrate that Section 116 of the Act is

nothing more than a legislative punishment imposed for the sake of appeasing a vocal political

movement through that punishment. The D.C. Police Union members have been summarily

subjected to unproven charges by the Council for actions that none of its members committed,

and were punished without any form of public hearing or trial. The actions by the Council are a

modern-era bill of attainder.

   C. Article 12, § 2, of the CBA is an Existing Contractual Right that is Substantially
      Impaired.

       Defendants first argue that the Act does not impair Plaintiff’s CBA because it only covers

future CBA’s and the current CBA expires on September 30, 2020. See Opp. & Cross-Motion at

28-31. Defendant’s argument ignores that Article 12, § 2 of the current CBA guarantees that the

rights in Article 12 “shall be incorporated into any successor Collective Bargaining Agreement.”



                                                14
        Case 1:20-cv-02130-JEB Document 10 Filed 09/11/20 Page 15 of 26




This guarantee of a right was mandated to be included in future CBA’s and it has been taken

away by the Act.         While the Contracts Clause applies to existing contractual rights, the

Defendants ignore that an existing contractual right can also extend into the future and be

incorporated into future contracts, as the parties explicitly agreed would occur with the current

guarantees of Article 12 of the CBA.

       Defendants cite U.S. Trust Co. of New York v. New Jersey, 431 U.S. 1 (1977), for the

principle that “the Contract Clause does not prohibit the States from repealing or amending

statutes generally, or from enacting legislation with retroactive effects.” Id. at 17. However, the

Act here does not repeal or amend a statute in a manner that takes away a statutory right relied

upon by contractual parties, but, rather, specifically targets and nullifies the terms of Plaintiff’s

CBA itself. See Motion for Summary Judgment, Exhibit 1 at 12.

       Defendants also cite Stone v. Mississippi, 101 U.S. 814 (1879), which involved a charter

granted by Mississippi to a private entity to conduct lotteries. Id. at 816. In considering the

validity of a Mississippi constitutional amendment that prohibited lotteries in the state, the

Supreme Court at no point stated that the charter was not an existing contract, but instead based

its decision entirely upon its view that regulating lotteries, perceived at the time as a “wide-

spread pestilence,” was within Mississippi’s police power and that the charter, although

impaired, could not inhibit the sovereign police power of the state. Id. at 817-21.

       Likewise, the remaining cases cited by Defendants did not involve questions of whether a

contract existed, but rather, involved other aspects of the Contracts Clause analysis. See Taylor

v. City of Gadsden, 767 F.3d 1124, 1133-36 (11th Cir. 2014) (ruling that 2.5% increase in an

employee’s obligation to contribute to a pension fund, where that obligation had been increased

repeatedly in the decades prior, did not substantially impair the employee’s contract); see also




                                                 15
         Case 1:20-cv-02130-JEB Document 10 Filed 09/11/20 Page 16 of 26




Josic v. Josic, 397 N.E.2d 204, 206 (Ill. App. Ct. 1979) (ruling that abrogation of a prior

statutory right to modify the parties’ contract, without altering the terms of the contract itself, did

not violate the Contracts Clause).

       Defendants further assert that “it could not have been the parties’ intent to bind the

District in ‘all future collective bargaining agreements entered between the parties.’” Opp. &

Cross-Motion at 29 (citing Plaintiff’s MSJ at 18-19).           However, that assertion is purely

speculative and discounts the unambiguous terms of Article 12, § 2, of the CBA. “Courts

interpret collective bargaining agreements according to the general rules of contract law . . . .”

Holland v. Freeman United Coal Mining Co., 574 F.Supp.2d 116, 129 (D.D.C. 2008). “Where

the language of a contract is clear and unambiguous on its face, a court will assume that the

meaning ordinarily ascribed to those words reflects the intentions of the parties.” Mesa Air

Group, Inc. v. Dep’t of Transportation, 87 F.3d 498, 503 (D.C. Cir. 1996) (quoting NRM Corp.

v. Hercules Inc., 758 F.2d 676, 681 (D.C. Cir. 1985)). Thus, whether the District intended to

convey a right or guarantee that would be binding to future agreements is of no consequence

where the unambiguous language binding it has been expressed in an agreement entered into.

       In this case, Article 12, § 2 of the CBA could not be more clear in its statement that

Article 12 specifically is to be incorporated into subsequent agreements, even after the expiration

of the current CBA. The full text reads as follows:

       The current Article 12, as set forth in the parties’ existing collective Bargaining
       Agreement, shall remain in full force and effect during the Committee’s
       deliberations and shall be incorporated into any successor Collective
       Bargaining Agreement until such time as the Committee reaches an agreement
       on any revisions to Article 12 or the process described herein is completed.

Plaintiff’s MSJ, Exhibit 2 at 14 (emphasis added). The key words in this section are “remain,”

“incorporated,” and “successor.” “Remain” means “to be a part not destroyed, taken, or used




                                                  16
        Case 1:20-cv-02130-JEB Document 10 Filed 09/11/20 Page 17 of 26




up,” “to stay in the same place or with the same person or group,” and “to continue unchanged.”

https://www.merriam-webster.com/dictionary/remain (last accessed September 9, 2020).

“Incorporated” means “[t]o declare that another document shall be taken as part of the document

in which the declaration is made as much as if it were set out at length therein.”

https://thelawdictionary.org/incorporate/ (last accessed September 9, 2020). “Successor” means

“[o]ne who succeeds to the rights . . . of another,” and “one that follows.”

https://thelawdictionary.org/successor/ (last accessed September 9, 2020); https://www.merriam-

webster.com/dictionary/successor (last accessed September 9, 2020).

       In light of the ordinary meanings set forth above, the intent of the parties was expressed

in unambiguous terms. Although the CBA had a distinct beginning and end, the parties agreed

that this section of the CBA would be carried forward and incorporated into the next CBA, if

any, if the Committee described in Article 12 could not reach an agreement as to any revisions to

Article 12. There is no genuine dispute, and Defendants agree, that “[t]o date, the Committee

has not reached agreement on any revisions to Article 12.”           See Plaintiff’s Statement of

Undisputed Facts at ¶ 12; see also Defendants’ Response to Plaintiff’s Statement of Undisputed

Facts at 7. Because the Committee has not reached agreement on revisions to Article 12, Article

12 will continue into subsequent collective bargaining agreements entered into by the Parties.

Therefore, Article 12 is an existing, and will continue to be an existing, contractual right that is

subject to the Contracts Clause’s protections from impairment.

       Defendants also cite to an out-of-Circuit case for the proposition that Article 12 § 2

should not be interpreted, according to its unambiguous terms, as extending past the expiration

date of the current CBA. See Opp. & Cross-Motion at 30-31. However, the case cited by

Defendants involved a collective bargaining agreement that attempted, through its terms, to keep




                                                17
        Case 1:20-cv-02130-JEB Document 10 Filed 09/11/20 Page 18 of 26




the entire agreement in place perpetually, thereby precluding the contractual parties from ever

terminating the agreement. See Local Division 589, Amalgamated Transit Union, AFL-CIO,

CLC v. Massachusetts, 666 F.2d 618, 620 (1st Cir. 1981). Although the First Circuit expressed

doubt that such an agreement could be read literally, it noted that “it is conceivable that state

courts reviewing the Basic Agreement in related cases” will conclude that the agreement was

validly perpetual. Id. at 638. Indeed, the Defendants concede that pursuant to Local Division

589, Article 12 should “remain in effect for a ‘reasonable time’ after the current CBA expires.”

Opp. & Cross-Motion at 31, n. 4. In any event, Defendants’ citation to this out-of-Circuit case

should not dictate the Court’s decision here, and should not disturb the plain terms of the CBA

that incorporate Article 12 into future collective bargaining agreements.

       Defendants further argue that Article 12 § 2, even if considered an existing contractual

right, is not substantially impaired by Section 116 of the Act. Defendants support their argument

that there is no substantial impairment by citing cases that hold that a government’s breach of

contract is not an impairment of the contract for Contract Clause purposes. See Opp. & Cross-

Motion at 31-32. However, there is no allegation that Defendants have breached the CBA in this

matter; rather, Defendants have legislatively interfered with and substantially impaired Plaintiff’s

contractual rights under the CBA.

       Plaintiff bargained for the terms of the CBA, including the disciplinary procedures

contained within Article 12. There is no doubt that the District’s police officers relinquished

some of their rights in return for the procedural due process protections agreed to in Article 12.

See Plaintiff’s MSJ, Exhibit 2 at 4-5 (conveying broad rights to management and prohibiting the

Plaintiff and its members from involvement in labor strikes).          Moreover, the disciplinary

procedures set forth in Article 12 are not inconsequential. Article 12 is the carefully-crafted




                                                18
        Case 1:20-cv-02130-JEB Document 10 Filed 09/11/20 Page 19 of 26




product of decades of labor relations between Plaintiff and the MPD, and includes over a dozen

different provisions conferring various rights upon Plaintiff’s members, including, but not

limited to, the following: (1) the right to contest and respond to disciplinary charges; (2) the right

to a Departmental hearing concerning certain disciplinary charges; (3) the right to an attorney

during a Departmental hearing on proposed termination; (4) the right to advanced notice of the

implementation of proposed discipline; (5) the right to appeal proposed discipline to the Chief of

Police and to appeal the Chief’s decision to an independent arbitrator; and (6) the provision that

certain discipline will not affect an officer’s promotional opportunities. Plaintiff’s MSJ, Exhibit

2 at 15-16 (§§ 3, 4, 5, 7, 8, 11). Many of these rights mirror the constitutional and procedural

rights enjoyed by parties in litigation and are clearly substantial enough to warrant protection

under the Contracts Clause.

       Other courts have considered far less significant impairments of existing contracts to

constitute substantial impairment for purposes of the Contracts Clause. See e.g., Baltimore

Teachers Union, Am. Federation of Teachers Local 340 AFL-CIO v. Mayor and City Council of

Baltimore, 6 F.3d 1012, 1014, 1017-18 (4th Cir. 1993) (holding that statute that imposed a

0.95% decrease in public teachers’ annual salaries was a substantial impairment); University of

Hawai’i Professional Assembly v. Cayetano, 183 F.3d 1096, 1100, 1104-1106 (1999) (holding

that statute that delayed payment of wages by one to three days on six occasions throughout a

year, without decreasing wages, was a substantial impairment). In a recent decision of the

Supreme Court of North Carolina the court addressed a law that repealed a statute concerning

“career status.” The law at issue retroactively stripped career status from teachers that had

already obtained that rank, and diluted, but did not destroy, the disciplinary procedures

previously enjoyed by career status teachers. North Carolina Association of Educators, Inc. v.




                                                 19
        Case 1:20-cv-02130-JEB Document 10 Filed 09/11/20 Page 20 of 26




North Carolina, 786 S.E.2d 255, 782-83 (N.C. 2016). Achieving career status conferred a

variety of statutory benefits upon a teacher, including rights specific to disciplinary procedure,

such as limiting discipline to specific grounds, providing for “written notice of the grounds on

which [the proposed discipline] was justified,” the right to a hearing, the right to counsel at that

hearing, and the right to appeal to “the full school board.” Id. at 782. In considering a challenge

to the law on the basis of the Contracts Clause, the North Carolina Supreme Court held that the

law substantially impaired the vested contractual rights of “career status” teachers, referring

repeatedly to the teachers’ loss of disciplinary safeguards and loss of benefits concerning

“enhanced job security.” Id. at 790-91. Like the career status teachers in this case, Plaintiff’s

members currently enjoy substantial disciplinary safeguards and procedural rights under the

CBA, and, but-for the Act, had a guaranteed and vested right to enjoy those benefits in the future

by virtue of their current CBA. Unlike the North Carolina legislature, Defendants have not

simply diluted Plaintiff’s contractual rights, but have removed those rights entirely.

       Defendants also argue the Act is valid because it is a reasonable and necessary means of

improving police accountability. See Opp. & Cross-Motion at 32. The Defendants provide no

support, study, facts, or legislative history to support the conclusion that taking away a parties’

collective bargaining rights over disciplinary procedures somehow enhances accountability.

What is clear and is detailed in § A and § B, supra, is that the Act furthers the illegitimate

purpose of punishing Plaintiff’s members, who, due to events that occurred outside of the

District, are the politically-disfavored. Even assuming that the Act’s purported intent is one that

was genuinely held, the Act violates the Contracts Clause because it is neither reasonable nor

necessary to achieve that purpose.




                                                 20
        Case 1:20-cv-02130-JEB Document 10 Filed 09/11/20 Page 21 of 26




       In U.S. Trust Co. of New York v. New Jersey, 431 U.S. 1 (1977), the Supreme Court

stated that a statute was not reasonable because the alleged reason for the statute “was not a new

development.” Id. at 31. Although the Act was adopted without any showing of how the District

is experiencing issues of police accountability caused by procedural processes the District

government agreed to in the parties’ CBA, there is certainly no “new development” in the

District that prompted the Act. Indeed, the initial Resolution concerning the Act cited the death

of Mr. Terrence Sterling, which occurred on September 11, 2016, nearly four years prior to the

Act’s passage.    See Comprehensive Policing and Justice Reform Emergency Declaration

Resolution of 2020, PR 23-430, at 2; see also https://www.nbcwashington.com/news/local/dc-

police-board-fatal-shooting-of-unarmed-motorcyclist-terrence-sterling-was-unjustified/33602/

(last accessed September 9, 2020). More puzzling is how disciplinary procedures bear any

connection to this death. Such a logical, factual, and temporal disconnect indicates that the Act

is unreasonable. Furthermore, as discussed in § B, supra, the Act’s impairment of the CBA is

grossly disproportionate to its purported purpose, which is tied to use of force incidents and not

to the whole catalogue of possible disciplinary circumstances, such as mere tardiness,

insubordination, or uniform or equipment violations.       That lack of proportionality further

demonstrates that the Act is unreasonable.

       Moreover, the wholesale removal of disciplinary procedure from the collective

bargaining table is unnecessary. The determination of necessity is informed by two factors: (1)

whether the substantial impairment was “essential”; and (2) whether the legislature could have

adopted “alternative means” of achieving the statute’s stated purpose. See U.S. Trust Co., 431

U.S. at 29-30.   Both of those factors suggest that the Act’s impairment of the CBA was

unnecessary. First, removal of negotiation over disciplinary processes was not essential, as the




                                               21
        Case 1:20-cv-02130-JEB Document 10 Filed 09/11/20 Page 22 of 26




Council did not articulate any objective facts, studies, or investigations indicating that the

District was experiencing issues with police accountability because of existing procedures.

Indeed, the unfortunate case of Mr. Sterling illustrates that any aberrant actions of police officers

in the District are transparently rectified through the current disciplinary procedures set forth in

the CBA. See https://www.nbcwashington.com/news/local/officer-who-killed-terrence-sterling-

fired/149700/ (reporting that the officer who shot Mr. Terrence was terminated after utilizing the

current CBA’s disciplinary procedures) (last accessed September 9, 2020).

       Second, there are numerous alternative means that could be utilized to achieve the

purpose of police accountability. The D.C. Council could have and did pass legislation further

regulating use of force incidents. See Section 106 of the Act, attached as Exhibit 1 to MSJ

(expanding the members of the Use of Force Review Board to include: “Three civilian members

appointed by the Mayor,” “One member who has personally experienced the use of force by a

law enforcement officer,” “One District resident community member,” and “Two civilian

members appointed by the Council with . . . no current or prior affiliation with law

enforcement.”). If the Council studied the issue and found that the data supported particular

disciplinary procedures impeded discipline, it could have addressed these issues. In fact, one

area that the D.C. Council apparently believed was causing an impediment to discipline was D.C.

Code § 5-1031 (the “90-day rule”). In response, the Council expanded the time period for the

MPD to commence adverse action against an officer for serious use of force or potential criminal

conduct to 180-days after the date of the occurrence at issue. See id. at Section 117, p. 13.

       The Defendants’ reliance on Classic Cab, Inc. v. District of Columbia, 288 F.Supp.3d

218 (D.D.C. 2018) for its contention that a law directed at a specific group can be upheld as

reasonable is misplaced. In that case, the District passed a series of laws aimed at transitioning




                                                 22
        Case 1:20-cv-02130-JEB Document 10 Filed 09/11/20 Page 23 of 26




the District’s taxicabs from utilizing analog fare systems to “digital taxicab solutions,” the latter

of which were becoming popular due to the proliferation of Uber and Lyft services. Id. at 222-

23. The purpose for the series of laws was clear: to modernize the District’s taxicab industry in

order to compete with popular rideshare services like Uber and Lyft. The only way in which that

purpose could be achieved was through the requirement that the District’s taxicabs use the same

technology employed by the private rideshare companies that were attracting riders who would

have otherwise used ordinary taxicabs. See id. In contrast, the Defendants’ purported purpose

for the Act, which is to improve police accountability does not warrant the over-encompassing,

drastic step of removing disciplinary procedures from the negotiating table. There are numerous

ways, such as those expressed above, that police accountability could be studied, and where

warranted by the facts, improved in a logical and less burdensome way than removing all of

Plaintiff’s bargained-for rights over discipline. Unfortunately, the Council saw fit to move

forward on an emergency basis to swiftly eradicate the entire process that governed the parties’

disciplinary system for decades, and in doing so violated the Constitution’s Contracts Clause.

   D. Section 116 of the Act Violates Plaintiff’s Substantive Due Process Rights.

       Defendants first argue that, assuming that Section 116 of the Act impacts Plaintiff’s

property interests, that impact is merely an “indirect adverse effect.” Opp. & Cross-Motion at 38

(quoting O’Bannon v. Town Court Nursing Ctr., 447 U.S. 773, 787, 789 (1980)). However, the

types of indirect adverse effects that are not within the scope of the Substantive Due Process

Clause are those that are not specifically sought by the given governmental action.              See

O’Bannon, 447 U.S. at 775-76, 787-90 (ruling that decertification of a nursing home for failing

to meet statutory requisites for receipt of Medicare and Medicaid reimbursements did not violate

the rights of the residents of that nursing home, since the governmental action was keyed




                                                 23
         Case 1:20-cv-02130-JEB Document 10 Filed 09/11/20 Page 24 of 26




towards maintaining certain standards for the nursing home). In the instant case, Section 116 of

the Act explicitly targets and destroys the disciplinary procedures that Plaintiff’s members have

bargained for pursuant to their collective bargaining agreement. Therefore, the deprivation of

Plaintiff’s property rights is not merely incidental, but is explicit and intentional.

        Defendants next argue that Article 12 of the CBA is “nothing but procedure,” for which

there can be no property interest. Opp. & Cross-Motion at 39 (citing Town of Castle Rock v.

Gonzales, 545 U.S. 748, 764 (2005)). However, unlike Town of Castle Rock, Plaintiff does not

argue that it has a right to the execution of discretionary procedures, but rather that Defendants

have retroactively destroyed the vested contractual rights that, unlike benefits in private

employment agreements, were not freely granted but were instead obtained through arduous,

decades-long negotiations through which Plaintiff’s members sacrificed important employment

rights in return for the procedural rights enumerated in Article 12 of the CBA. Cf. Town of

Castle Rock, 545 U.S. at 756, 760-64. Plaintiff’s members do not seek preferential enforcement

of certain procedures that were freely granted by statute or other law; rather, Plaintiff merely

seeks to prevent Defendants from upending the vested contractual rights that were obtained only

through sacrifice of other rights in the bargaining process.

        Finally, Defendants repeat the argument addressed in the preceding sections that Section

116 of the Act has a rational basis and is not informed by animus towards police officers.

However, for the same reasons articulated above, Plaintiff has alleged facts to sufficiently show

that there is no rational basis for the Act and any purported reasoning behind the Act and Section

116 specifically is a mere pretext for the impermissible animus that fueled passage of the Act.

See §§ A, B, supra.




                                                  24
        Case 1:20-cv-02130-JEB Document 10 Filed 09/11/20 Page 25 of 26




   E. Section 116 of the Act Violates the Home Rule Act.

       Plaintiff has sufficiently alleged, and proven for purposes of summary judgment, the

foregoing constitutional violations. As such, Defendants have likewise violated the District of

Columbia Home Rule Act. Furthermore, although Defendants’ violations of the Home Rule Act

are rooted in constitutional violations, Plaintiff’s claims under the Home Rule Act are not

duplicative because the Home Rule Act is a distinct body of law applicable only in the District of

Columbia that is co-extensive with the rights afforded under the United States Constitution.

                                              V.
                                           Conclusion

       For all of the foregoing reasons, Plaintiff has sufficiently pled facts to support all of the

claims in its Complaint and, thus, should survive Defendants’ Motion to Dismiss. Additionally,

for all of the foregoing reasons and for the reasons expressed in Plaintiff’s Motion for Summary

Judgment, there is no genuine dispute as to the material facts in this case and, under the

applicable law, Plaintiff is entitled to summary judgment as a matter of law on all counts.


                                             Respectfully submitted,


                                             /s/ Anthony M. Conti
                                             Anthony M. Conti (D.C. Bar No. 479152)
                                             Daniel J. McCartin (D.C. Bar No. 976580)
                                             CONTI FENN LLC
                                             36 South Charles Street, Suite 2501
                                             Baltimore, Maryland 21201
                                             (410) 837-6999
                                             (410) 510-1647 (facsimile)

                                             Attorneys for Plaintiff




                                                25
        Case 1:20-cv-02130-JEB Document 10 Filed 09/11/20 Page 26 of 26




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 11th day of September, 2020, a copy of the foregoing

Reply to Defendants’ Opposition to Plaintiff’s Motion for Summary Judgment and Opposition to

Cross-Motion to Dismiss Plaintiff’s Complaint or, in the Alternative, for Summary Judgment

was served via the Court’s electronic filing system on counsel of record for Defendants.




                                             /s/ Anthony M. Conti
                                             Anthony M. Conti (D.C. Bar No. 479152)




                                               26
